Citation Nr: 1114429	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1960 to January 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the RO in Waco, Texas that denied service connection for bilateral hearing loss.  A Board hearing was requested and scheduled, but in February 2011, the Veteran withdrew his hearing request.


FINDINGS OF FACT

The evidence of record indicates that it is as likely as not that the Veteran's bilateral sensorineural hearing loss was incurred in service.
 

CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred during active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Analysis

The Veteran essentially contends that he incurred bilateral hearing loss due to in-service exposure to noise from artillery.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, supra.

The Veteran's DD Form 214 reflects that his primary military occupational specialty was as a field artillery battery man.  He had no foreign service and no combat.  The Board finds that the Veteran's service in an artillery unit during service clearly exposed him to acoustic trauma.

The Veteran's service treatment records show that on entrance medical examination in January 1960, his ears and eardrums were listed as normal.  His hearing was 15/15 bilaterally on whispered voice testing.  His physical profile included H-1 (normal) for hearing.  Audiometric testing was not done.  In a January 1960 report of medical history, the Veteran denied ear trouble.

On separation medical examination in January 1964, the Veteran's ears and eardrums were listed as normal.  His hearing was 15/15 bilaterally on whispered voice testing.  His physical profile included H-1 (normal) for hearing.  Audiometric testing was not done.  The examiner noted that the Veteran reported subjective hearing loss since exposure to 155 millimeter Howitzer, and difficulty in hearing noises.  Service treatment records are negative for a diagnosis of hearing loss, and do not include any audiometric findings.

After service, there is no evidence of treatment or diagnosis of hearing loss until 2007.

In August 2007, the Veteran filed his original claim for service connection for bilateral hearing loss.  He said this disability began in January 1964, and that during service, he was around artillery guns while being a phone operator.  In September 2007, he reported in-service noise exposure from 105 and 155 howitzers.  He contended that his current hearing loss was due to the loud noise of the guns and the period of the years afterward.  He said that it did not go away all at one time.  He stated that after service, he had never been exposed to that loud of a noise.

VA outpatient treatment records reflect that in July 2007, the Veteran presented for a primary care visit, and his son reported that the Veteran's hearing was poor.  On examination, the examiner indicated that the Veteran's hearing was grossly adequate.  

In a July 2007 VA audiological consultation, the Veteran complained of difficulty understanding conversations.  He denied a history of ear infections, serious head injuries, dizziness, or family history of hearing loss.  He reported a significant four year history of military noise exposure, with intermittent use of hearing protection.  He served in the artillery, with exposure to noise from artillery, tanks, engines, and gunfire, but did not see combat.  As a civilian, he worked in construction, with exposure to generators and air-impact tools with use of hearing protection.  He reported hunting without hearing protection when he was younger, but said he had not hunted in 40 years.  Audiometric testing revealed right ear decibel thresholds of 20, 20, 80, 90 and 90, and left ear decibel thresholds of 25, 35, 85, 95 and 105, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The examiner diagnosed high frequency sensorineural hearing loss bilaterally.  She noted that word-recognition scores were fair in both ears.

At an April 2008 VA compensation and pension audiological examination, the examiner noted that the claims file had been reviewed.  He noted that the Veteran's hearing acuity was within normal limits on enlistment and separation examinations in service.  The Veteran complained of hearing loss, and said he believed his hearing loss was caused by excessive noise in service.  He reported frequent exposure to the noise from artillery during service.  He related post-service civilian noise exposure, specifically exposure to power nail guns and generators, and reported that he worked in construction.  Audiometric testing revealed right ear decibel thresholds of 20, 20, 70, 90 and 85, and left ear decibel thresholds of 25, 35, 85, 90 and 100, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Word recognition scores were 76 percent in the right ear at 70 decibels, 86 percent in the right ear at 75 decibels, 72 percent in the left ear at both 75 decibels and 90 decibels.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner stated, "It cannot be determined, without resorting to speculation that his bilateral hearing loss is due to acoustic trauma while in service.  His many years in the construction business may have contributed greatly to his hearing situation."

In his October 2008 substantive appeal, the Veteran said that the VA examiner told him that his hearing loss was caused by excessive noise, and he should not have a problem getting help from VA.

Based on the recent audiometric findings, the Board finds that the Veteran has a current bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385). The issue remains whether service connection is warranted for bilateral hearing loss.

Evidence in support of the claim includes statements by the Veteran to the effect that he incurred hearing loss in service, his complaints of subjective hearing loss on separation in 1964, and the fact that he was exposed to acoustic trauma (artillery noise) in service.  Moreover, the VA examiner essentially opined that the Veteran's hearing loss was caused by noise exposure, although he did not explicitly so state, and he did not relate the hearing loss to in-service or post-service noise exposure.

Evidence weighing against the claim includes the fact that the service treatment records are negative for diagnosis of hearing loss, and are negative for any objective findings showing a decrease in hearing acuity in service.  Moreover, the 1964 audiology examination documents essentially normal hearing on whispered voice test.  There is no medical evidence of bilateral hearing loss for many years after separation from service.  The first documented hearing loss was in 2007, approximately 43 years after service.  The Veteran has reported years of post-service noise exposure as a construction worker.  The April 2008 VA examiner did not causally link the current hearing loss to service or to events therein.  The examiner opined that he could not provide a medical opinion as to whether or not the current bilateral hearing loss was linked to service without resorting to speculation, and that his many years of post-service exposure to noise in the construction industry "may have contributed greatly" to his hearing loss.

The Board notes that speculative, general, or inconclusive medical opinions have little probative value.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Moreover, the probative value of a medical opinion comes from the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The failure of an examiner to respond to a question posed for adjudication purposes is characterized as "non-evidence," including the use of equivocal language such as "may or may not." See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  The Board finds that the April 2008 VA medical opinion is of little probative value as to the etiology of the Veteran's hearing loss, as the examiner essentially indicated that he could not provide an opinion on this matter.

After careful consideration of all procurable and assembled data, and bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107), the Board finds that the evidence is in relative equipoise as to the issue of service connection for bilateral hearing loss given the Veteran's demonstrated acoustic trauma in service, his report of hearing loss on separation examination in 1964, his current hearing loss disability, the VA examiner's inability to provide an opinion as to whether the hearing loss is related to noise exposure in service or afterwards, and the Veteran's lay statements as to the existence of hearing loss since service.

Under such circumstances, and resolving reasonable doubt in the Veteran's favor, the Board finds that the medical evidence of record shows that bilateral sensorineural hearing loss was incurred during his military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49.  Accordingly, service connection for bilateral sensorineural hearing loss is granted.

ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


